          CASE 0:19-cr-00284-JRT-LIB Doc. 61 Filed 12/29/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                          Criminal No. 19-cr-284 (JRT/LIB)

 UNITED STATES OF AMERICA,

                      Plaintiff,

        v.                                 MOTION FOR EXTENSION OF TIME
                                           TO FILE POSITION ON SENTENCING
 SHELBY GENE BOSWELL,

                      Defendant.

       The United States of America, by and through its attorneys, Erica H. MacDonald,

United States Attorney for the District of Minnesota, and Bradley M. Endicott, Assistant

United States Attorney, respectfully moves the Court for a brief extension of time to file

its Position on Sentencing in this matter. The government seeks a 10-day extension until

January 7, 2021. The government requests this short extension because the undersigned

counsel is out of the office until next week. Moreover, the sentencing will not take place

until sometime after February 1, 2021. The undersigned counsel has conferred with defense

counsel. Defense counsel has relayed there are no objections to this motion.

       Accordingly, United States respectfully requests an extension of time until January

7, 2021 to file its Sentence Position.

Dated: December 29, 2020                        Respectfully submitted,

                                                ERICA H. MacDONALD
                                                United States Attorney

                                                s/ Bradley M. Endicott

                                                BY: BRADLEY M. ENDICOTT
                                                Assistant U.S. Attorney
                                                Attorney ID No. 0349872
